Citation Nr: 0717515	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-12 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected status post left ankle fracture with 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to July 
1957 and from October 1957 to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran's status post left ankle fracture with 
degenerative arthritis more nearly approximates marked 
limitation of motion of the left ankle.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for status 
post left ankle fracture with degenerative arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71, 
4.71a, Diagnostic Code 5010-5271 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, VA's notice and duty to assist letters dated in 
November of 2001 and March of 2004 satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
they informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion, and private medical evidence 
have been associated with the record.  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issue on appeal, and 
that VA has satisfied the duty to assist. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).



Increased Rating for Status Post Left Ankle Fracture with 
Degenerative Arthritis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2006).  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

For a rating of 10 percent disability of the ankle, there 
must be moderate limited motion under Diagnostic Code 5271.  
For a rating of 20 percent, there must be marked limited 
motion under Diagnostic Code 5271, 38 C.F.R. § 4.71a.  The 
normal range of motion for the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion, or a total of 
65 degrees.  38 C.F.R. § 4.7. Plate II.

A 10 percent rating for status post left ankle fracture with 
degenerative arthritis has been in effect since August 2001.  
The veteran requested an increased rating for degenerative 
status post left ankle fracture with arthritis in November 
2003.  The veteran contends that the status post left ankle 
fracture with degenerative arthritis has worsened.  The Board 
notes the veteran's representative's contentions to the 
effect that an evaluation of 20 percent is warranted because 
symptomatology attributable to the service-connected 
disability has increased in severity.

In February of 2002, a VA examiner found the veteran had 
dorsiflexion of his left ankle to approximately 15 degrees 
and plantar flexion to approximately 30 degrees, or a total 
of 45 degrees; since the normal range of motion totals 65 
degrees, this is a loss of 20 degrees of range of motion.  
This VA examiner noted that the veteran had some mild changes 
in the left ankle joint which may have been related to his 
previous fracture and that he complained of significant pain, 
occasionally used a cane and took anti-inflamatories for the 
pain.  

A VA examiner of February 2005 found the veteran to have 
dorsiflexion of 10 degrees and plantar flexion of 45 degrees, 
or a total of 55 degrees; since the normal range of motion 
totals 65 degrees, the clinical measure is loss of 10 degrees 
of range of motion.  The examiner reported that the veteran's 
x-rays showed old degenerative changes of the lateral 
malleolar with osteophyte.  The examiner found the veteran's 
pain was relieved with rest, that he used a cane, and a brace 
which seemed to help; however, the examiner discussed the 
option of ankle fusion with the veteran as a means to control 
pain.

The evidence in the case includes a private medical opinion 
of April 2005 reporting lower extremity edema with "marked" 
limited motion of the left ankle.  

The May 2005 VA examiner found the veteran to have 
dorsiflexion of zero degrees and plantar flexion of 40 
degrees for a total of 40 degrees; since the normal range of 
motion totals 65 degrees, this shows clinical measures of 
loss of 25 degrees of range of motion.  The veteran's x-rays 
showed a subtalor degenerative joint of the left ankle.  The 
May 2005 VA examiner also noted pain and a limp.

Although the appellant's range of motion seemed improved at 
the February 2005 examination (only a loss of 10 degrees), 
the loss of range of motion increased at his most recent 
examination of May 2005 from 10 degrees to 25 degrees.  In 
addition to clinical measures of loss of range of motion, the 
Board may consider factors such as less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity, or 
atrophy of disuse.  For the purpose of rating disability from 
arthritis, the ankle is considered a major joint.  38 C.F.R. 
§§ 4.40 and 4.45.  

The regulations provide that a part which becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. § 
4.40.  All of the veteran's examiners, including the private 
examiner along with three VA examiners, found the veteran to 
have pain of the left ankle.  The February 2005 VA examiner 
went to such an extent as to recommend fusing the bones of 
the left ankle into immobility in order to minimize the 
veteran's pain.  Diagnostic codes involving disability 
ratings for limitation of motion of a part of the 
musculoskeletal system (such as Diagnostic Code 5010-5271) do 
not subsume sections 4.40 and 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  In other words, there are other 
factors that must be considered in rating functional loss 
disability besides clinical measures of range of motion, the 
most notable being pain, but also incoordination or impaired 
ability to execute skilled movements smoothly, all of which 
the veteran has. 

Based on this evidence, the Board finds that, with 
considerations of additional limitations of motion of the 
left ankle, due to factors such as pain, weakened movement 
requiring a brace and cane, and a limp, the veteran's status 
post left ankle fracture with degenerative arthritis more 
nearly approximates marked limitation of the left ankle.  For 
these reasons, the Board finds that the criteria for a 
disability rating of 20 percent for status post left ankle 
fracture with degenerative arthritis have been met.  

A disability rating in excess of 20 percent is not warranted 
because a 20 percent disability rating is the maximum 
scheduler rating provided under Diagnostic Code 5271 for loss 
of motion of the ankle.  Likewise, because the evidence does 
not show that the appellant has anklyosis of the left ankle 
(complete ankle immobility), the criteria for a rating of 40 
percent under Diagnostic Code 5270 are not met, which is the 
next highest rating for ankle disability.  38 C.F.R. 4.71a.  

Additionally, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) (2006) is not warranted.  The Board does not have 
the authority to assign an extraschedular rating in the first 
instance, and under the circumstances of the present case 
there is no basis for the Board to refer the case to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The veteran's service-connected left ankle alone 
does not present such an exceptional or unusual disability 
picture, such as frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. 
3.321(b)(1).  The degree to which the veteran's disability 
impairs him industrially has been adequately contemplated in 
the assigned schedular evaluation, and referral of the case 
for consideration of an extraschedular evaluation is not 
warranted.


ORDER

A disability rating of 20 percent for status post left ankle 
fracture with degenerative arthritis is granted, subject to 
the criteria for payment of monetary awards.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


